Title: From George Washington to John Hancock, 9 May 1777
From: Washington, George
To: Hancock, John



Sir
Morristown May 9th 1777.

This will be delivered you by Colo. Conway, an Irish Gentleman, in the service of France, who came passenger, in the Amphitrite and was introduced to me Yesterday, by a Letter from Mr Deane & One from Genl Heath, Copies of which are transmitted.
This Gentleman waits on Congress, to obtain an appointment in the Army of the States, & from Mr Dean’s recommendation, is an Officer of merit. He says, no particular command was agreed on, between him & Mr Deane, nor does he wish otherwise, than that Congress should exercise their own discretion; At the same time he observes, that it will be mortifying to him, to hold a rank under that of Messrs De Formoy et De Borre, who were inferior Officers, in their own service and subjects to his command. he can give the character of Several of the Officers, who were passengers with him.
I cannot pretend to speak of Colo. Conway’s merits or abilities of my own knowledge, having had but little opportunity to be acquainted with him: From what I can discover, he appears to be a Man of candor, and if he has been in service, as long as he says he has, I should suppose him infinitely better qualified to serve us, than Many who have been promoted, as he speaks our language. He seems extremely anxious to return to Camp, as the Campaign, may be expected to become active every day, and wishes Congress to determine, whatever command, they may think proper to honor him with, as soon as they shall think it expedient. I have the Honor to be with great respect Sir Your Most Obedt Servt

Go: Washington

